Title: From James Madison to Albert Gallatin, 24 June 1807
From: Madison, James
To: Gallatin, Albert



Sir,
Department of State, June 24th: 1807.

I have to request that you cause a warrant to be issued in favor of Thomas Tudor Tucker, Treasurer of the Navy Department, for nine thousand five hundred and seventy seven dollars and twenty four cents, payable out of the appropriations for Barbary purposes, to reimburse the said Department for an advance by its Bankers in London, on account of Barbary affairs, in paying certain bills of the Consul of the United States at Malaga for the freight of naval stores to Algiers.  I have the Honor &c.

James Madison.

